Citation Nr: 0835947	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) (exclusive of a 
temporary total hospitalization evaluation).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
February 7, 2002.  The veteran appealed, contending that a 
higher rating was warranted.  However, he did not disagree 
with the effective date assigned for the initial grant of 
service connection.  A March 2005 rating assigned a 
temporary, total hospitalization rating, pursuant to 
38 C.F.R. § 4.29, from November 8, 2004, until the end of 
December 2004.  A 30 percent rating was assigned from January 
1, 2005.

The veteran provided testimony at a hearing before personnel 
at the RO in April 2004, and before the undersigned Veterans 
Law Judge in October 2005.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.

In November 2005, the Board remanded this appeal for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed.  Thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's PTSD is manifested by depressed mood, 
anxiety, and chronic sleep impairment to include nightmares.

3.  During the relevant time periods, the veteran's PTSD is 
not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood other than depression and anxiety; 
difficulty in establishing and maintain effective work and 
social relationships. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD (exclusive of a temporary total hospitalization 
evaluation) are not met during any portion of the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The veteran's appeal is from the initial rating assigned for 
his PTSD following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The veteran was also sent VCAA-compliant notification by 
letter dated in January 2005 (although apparently sent in 
January 2006).  In pertinent part, this letter informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the October 
2005 hearing.  Nothing indicates that the appellant has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
examinations in December 2002, April 2004 and October 2006.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board acknowledges that the medical records include 
evidence that the veteran's PTSD is manifested by depressed 
mood, anxiety, and chronic sleep impairment to include 
nightmares.  However, these symptoms are part of the criteria 
associated with the current 30 percent rating, and clearly do 
not support a rating in excess thereof.

The Board finds that the veteran's PTSD is not manifested by 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood other than 
depression and anxiety; nor difficulty in establishing and 
maintaining effective work and social relationships.

A thorough review of the competent medical evidence does not 
indicate the veteran's PTSD has specifically been identified 
as resulting in flattened affect.  

The Board observes that the December 2002 VA examination 
found that the veteran's speech was of normal cadence and 
volume.  Nothing in the subsequent VA medical examinations, 
or treatment records, indicate circumstantial, 
circumlocutory, or stereotyped, speech although he was noted 
as being soft spoken with a gravely voice on the October 2006 
VA medical examination.  

The Board acknowledges that the veteran has consistently 
reported a history of panic attacks at his VA medical 
examinations, and his treatment records include findings of a 
panic disorder.  Moreover, records dated in March 2006 opined 
that the panic disorder was secondary to the PTSD.  
Nevertheless, the veteran reported at all of the 
aforementioned VA medical examinations in this case that his 
panic disorder had responded well to treatment.  Thus, the 
Board finds that the PTSD has not resulted in panic attacks 
more than once a week.  Further, to the extent the veteran 
continues to experience panic attacks, he has indicated they 
are currently brief in both time and impact.  As such, it 
does not appear to warrant a rating in excess of 30 percent.

The medical evidence does not indicate the veteran's PTSD has 
resulted in difficulty in understanding complex commands, nor 
impaired abstract thinking.  For example, he denied obsessive 
thinking or ritualistic behavior at the December 2002 VA 
medical examination, and his thoughts were found to be goal 
directed.  Similar findings were made at the subsequent April 
2004 and October 2006 VA medical examinations.  In addition, 
multiple treatment records note that he has average 
intelligence and fund of knowledge including recent treatment 
records dated in February 2008.

The veteran's memory was found to be intact in all spheres at 
the December 2002 VA medical examination.  At the subsequent 
April 2004 VA examination, he could recall 3 of 3 
immediately, and 2 of 3 after 4 minutes.  He was able to 
recall the remaining item with 2 hints.  He was able to 
recall that Clinton preceded Bush as President, and Clinton's 
predecessor with a hint.  Thus, it appears he exhibited no 
more than mild memory loss at this examination, which is 
consistent with the current 30 percent rating.  His memory 
was subsequently found to be intact for immediate, recent and 
remote at the October 2006 VA medical examination.  In 
addition, multiple treatment records note that his memory was 
intact including recent treatment records dated in February 
2008.  Accordingly, the Board finds that the veteran's PTSD 
has not resulted in impairment of short and long term memory 
with retention of only highly learned material, forgetting to 
complete tasks.

The Board further finds that nothing in the aforementioned VA 
medical examinations, or the treatment records on file, 
reflects the veteran's PTSD has resulted in impaired judgment 
or disturbances of motivation and mood other than depression 
and anxiety.  As already noted, there was no indication of 
obsessive or ritualistic behavior on VA examinations, and his 
thoughts have been found to be goal directed.  In addition, 
various treatment records note that his insight and judgment 
were fair including recent treatment records dated in 
February 2008.  

The Board also observes that the veteran's behavior was found 
to be appropriate at the December 2002 and April 2004 VA 
examinations; he consistently denied hallucinations, 
delusions, suicidal ideation, homicidal ideation on all 
examinations; his activities of daily living were essentially 
found to be good on all examinations; and he was consistently 
found to be oriented to person, place, and time.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  Id.

The Board acknowledges that various treatment records include 
GAF scores in the 41 to 50 range, including records dated in 
January 2002, July 2004, March 2006, and February 2008.  As 
noted above, these scores indicate serious impairment in 
social, occupational or school functioning.  However, other 
treatment records, including a November to December 2004 VA 
hospitalization report, include GAF scores in the 51 to 60 
range which is indicative of no more than moderate difficulty 
in social, occupational, or school functioning.  With respect 
to the VA medical examinations in this case, the December 
2002 VA examination assigned a GAF of 80 for the PTSD alone, 
which indicates no more than slight impairment in social, 
occupational, or school functioning.  At the subsequent April 
2004 VA examination, the same examiner assigned a GAF score 
of 65 for the PTSD alone, while a different examiner assigned 
a GAF score of 60 at the October 2006 VA medical examination.  
These scores reflect mild to moderate impairment in social, 
occupational, or school functioning.

In short, when evaluated on the impairment attributable to 
his PTSD alone, competent medical providers have concluded 
that it has resulted in, at most, moderate occupational and 
social impairment.  Therefore, the Board finds that his level 
of impairment does not meet or nearly approximate the 
criteria for a rating in excess of 30 percent under 
Diagnostic Code 9411.

The veteran's attorney has contended that the veteran should 
be awarded a 100 percent rating for his PTSD because he was 
found to be entitled to such benefits from the Social 
Security Administration (SSA).  In regard to this assertion, 
the Board notes that VA is not bound by the determinations of 
the SSA, nor does it appear that the records from the SSA 
included all of the records currently before the Board.  
Further, the Board observes that while a November 2006 
disability determination sheet from the SSA includes a 
primary diagnosis of PTSD and secondary diagnosis of 
depression, the October 2006 decision which awarded SSA 
disability benefits reflects it was based upon a combination 
of the veteran's psychiatric and physical disabilities.  This 
is further supported by an October 2004 SSA disability 
determination medical consultation.  Moreover, both the April 
2004 and October 2006 VA medical examinations include 
opinions to the effect that the veteran's PTSD has not 
rendered him unemployable.

The veteran's attorney also contends that the most recent 
Supplemental Statement of the Case (SSOC) cited only to the 
April 2004 VA examination in denying the veteran's claim, and 
criticized the October 2006 examination by not stating who 
conducted the examination.  Further, the attorney criticized 
the October 2006 examination report for stating the veteran 
was last in therapy on October 11, 2006, but that the veteran 
had actually been in therapy through the present time.  Thus, 
the attorney contended that the veteran's updated medical 
information had not been used to evaluate his claim.  
Moreover, the record reflects he was gainfully employed until 
2003, and that he participated in VA vocational 
rehabilitation.  However, vocational rehabilitation records 
dated in April 2005 note that he never 


really searched for employment, and his participation in the 
program was discontinued that month based upon his own lack 
of participation in employment services.  

Contrary to the assertions of the veteran's attorney, the 
Board observes that the most recent SSOC actually contains a 
detailed summary of the competent medical evidence on file, 
to include the treatment records dated through 2008.  The 
notation regarding the veteran's last therapy being on 
October 11, 2006, was actually stated in the October 2006 VA 
medical examination which was conducted on the 18th of that 
month.  Thus, it appears to have been an accurate statement 
at that time.  Moreover, the SSOC itself shows that the 
adjudication of the claim included detailed and accurate 
discussion of all evidence of record including the VA medical 
examinations, treatment records, SSA records, and the VA 
vocational rehabilitation records.  The Board also observes 
that the October 2006 VA examination report itself includes 
the name of the VA examiner.  Finally, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
held in Gonzalez, supra that "absent specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination ... must be presumed to have 
been reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed; i.e., that an adequate "review" of the record 
did not require an explanation in the RO decision of the 
impact or lack thereof of every piece of evidence of record.  

For these reasons, the Board finds that the severity of the 
veteran's service-connected PTSD is adequately reflected by 
the current schedular rating, and the veteran does not meet 
or nearly approximate the criteria for the next schedular 
rating of 50 percent.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD (exclusive of a temporary total hospitalization 
evaluation) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


